DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims  1-16, 18, 19, 29, 30, and 32-35 are currently pending in this application.               Claims 1, 3, 5-7, 9, 10, 15, 18, 19, 29, and 30 are presented as currently amended claims.
               Claims 2, 4, 8, 11-14, and 16 are presented as original or previously presented claims.
               Claims 32-35 are newly presented.
               Claims 17, 20-28, and 31 were previously cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 9, 11-13, 15, 16, 18, 19, and 29-30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Talty et al. (US 20150321666 A1) (hereinafter Talty) in view of Zeng et al. (US 20160378118 A1) (hereinafter Zeng). As regards the individual claims:
Regarding claim 1, Talty teaches a system for determining a location of a tow hitch mounted to a vehicle, the system comprising:
imaging means disposed in relation to the vehicle to output image data corresponding to an image (Talty: ¶ 008; the method includes providing a camera positioned such that an image produced by the camera includes a region to the rear of the vehicle [and] identifying a spatial location of the first coupling); 
and processing means arranged to receive the image data (Talty: ¶ 009; A controller is in communication with the at least one sensing device. The controller is configured to identify a spatial location of the first coupling),
and search only within the selected region of the image selected data for image data corresponding to the tow hitch to determine the location of the tow hitch within the selected image of the image (Talty: ¶ 040; determining a position of the first coupling 108 in the image [using a] pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image) (Talty: ¶ 048; exemplary embodiments described above may be combined to provide greater accuracy in determining the positions of the first and second couplings 108, 114).
However, Talty does not explicitly teach: select a region of the image, wherein the region is a portion of the image; but Zeng does teach:
select a region of the image, wherein the region is a portion of the image (Zeng: ¶ 022; When the target is initially registered, the system 40 identifies the target location in image coordinates (u,v) and provides a target pattern or template T around the target, shown as template 30 in FIG. 1, defined by, for example, a pixel array or feature descriptor, that is some portion of the image 10 that includes the target) (Zeng: Fig. 1; [showing system selecting a rectangular region around the target identified])

    PNG
    media_image1.png
    385
    402
    media_image1.png
    Greyscale

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Talty as modified by Zeng teaches the above limitation based on the logic that the combined art teaches (i) select a region of the image; (2) the use of pattern matching routine, such as a Hough Transform to find a first coupling in an image; and (3) the combination of multiple coupling finding techniques as taught in the reference. Combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416.; MPEP § 2143(I)). In the instant case, Zeng teaches the element of reducing the image area in which a coupling can be found and Talty teaches searching an area for a coupling and 
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Zeng based on a motivation to reduce the significant amount of skill and experience it takes for a vehicle operator to accurately position the hitch ball at the proper location (Zeng ¶ 006).
Regarding claim 3, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 1. Talty further teaches:
wherein the processing means is further arranged to determine one or more potential locations of the tow hitch within the selected region of the image by determining a location of a predetermined shape within the selected region of the image corresponding to at least a portion of the tow hitch (Talty: ¶ 040; determining a position of the first coupling 108 in the image. A pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling).
Regarding claim 4, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 3. Talty further teaches:
wherein the predetermined shape is a circle (Talty: ¶ 040; pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling 108 is implemented as the hitch ball).
Regarding claim 9, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 1. Zeng further teaches:
wherein the processing means is further arranged to search within the selected region of the image for an image template corresponding to at least a part of the tow hitch to determine a tow hitch region of the image data (Zeng: ¶ 010; The method provides a template pattern around the target on the image and autonomously moves the vehicle so that the tow ball moves towards the target. The method predicts a new location of the target as the vehicle moves and identifies the target in new images as the vehicle moves by comparing the previous template pattern with an image patch around the predicted target location.)
Regarding claim 11, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 9. Talty further teaches:
wherein the processing means is further arranged to fit a shape corresponding to the tow hitch to the tow hitch region of the image data to determine the location of the tow hitch within the image (Talty: ¶ 040; pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling 108 is implemented as the hitch ball).
Regarding claim 12, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 1. Talty further teaches:
comprising output means arranged to provide an indication to an occupant of the vehicle indicative of the location of the tow hitch (Talty: ¶ 051; displaying the path 1006 to a user, e.g., a driver of the vehicle 102. In one implementation, the path 1006 may be displayed on the HMI 122 superimposed on the image of the backup camera).
Regarding claim 13, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 12. Talty further teaches:
wherein the output means comprises a visual display means and the indication indicative of the location of the tow hitch comprises a representation of at least a portion of the image and a visual indicator indicative of the location of the tow hitch (Talty: ¶ 051; displaying the path 1006 to a user, e.g., a driver of the vehicle 102. In one implementation, the path 1006 may be displayed on the HMI 122 superimposed on the image of the backup camera).
Regarding claim 15, Talty teaches: A controller for a vehicle tow assist system, the controller comprising:
input means for receiving image data corresponding to an image of a region proximal to a vehicle (Talty: ¶ 010 - 011; system includes one or more cameras operable for collecting dynamic pixel images of the first and second hitch devices, and . . . and a controller . . . The controller is programmed to display the first graphical overlay to the dynamic pixel images during a first phase of the hitching operation, and to calculate a distance between a calibrated position of the first hitch device and the determined position of the second hitch device);
and searching only within the selected region of the image for image data corresponding to a tow hitch mounted to the vehicle to determine the location of the tow hitch within the selected region of
However, Talty does not explicitly teach: and processing means for selecting a region of the image, wherein the region is a portion of the image But Zeng does teach:
and processing means for selecting a region of the image, wherein the region is a portion of the image (Zeng: ¶ 022; When the target is initially registered, the system 40 identifies the target location in image coordinates (u,v) and provides a target pattern or template T around the target, shown as template 30 in FIG. 1, defined by, for example, a pixel array or feature descriptor, that is some portion of the image 10 that includes the target) (Zeng: Fig. 1; [showing system selecting a rectangular region around the target identified])
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Talty as modified by Zeng teaches the above limitation based on the logic that the combined art teaches (i) select a region of the image; (2) the use of pattern matching routine, such as a Hough Transform to find a first coupling in an image; and (3) the combination of multiple coupling finding techniques as taught in the reference. Combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416.; MPEP § 2143(I)). In the instant case, Zeng teaches the element of reducing the image area in which a coupling can be found and Talty teaches searching an area for a coupling and combining techniques. Further, the combination of these elements results in the 
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Zeng based on a motivation to reduce the significant amount of skill and experience it takes for a vehicle operator to accurately position the hitch ball at the proper location (Zeng ¶ 006).
Regarding claim 16, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 15. Talty further teaches:
further comprising output means for outputting an indication indicative of the location of the tow hitch (Talty: ¶ 051; displaying the path 1006 to a user, e.g., a driver of the vehicle 102. In one implementation, the path 1006 may be displayed on the HMI 122 superimposed on the image of the backup camera).
Regarding claim 18, Talty teaches:
A method of determining a location of a tow hitch mounted to a vehicle, the method comprising: receiving image data corresponding to an image of a region proximal to a vehicle (Talty: ¶ 008; the method includes providing a camera positioned such that an image produced by the camera includes a region to the rear of the vehicle [and] identifying a spatial location of the first coupling);
and searching only within the selected region of the image for image data corresponding to the tow hitch to determine the location of the tow hitch within the selected region of
However, Talty does not explicitly teach: selecting a region within the image, wherein the region is a portion of the image, but Zeng does teach:
selecting a region within the image, wherein the region is a portion of the image (Zeng: ¶ 022; When the target is initially registered, the system 40 identifies the target location in image coordinates (u,v) and provides a target pattern or template T around the target, shown as template 30 in FIG. 1, defined by, for example, a pixel array or feature descriptor, that is some portion of the image 10 that includes the target) (Zeng: Fig. 1; [showing system selecting a rectangular region around the target identified])
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Talty as modified by Zeng teaches the above limitation based on the logic that the combined art teaches (i) select a region of the image; (2) the use of pattern matching routine, such as a Hough Transform to find a first coupling in an image; and (3) the combination of multiple coupling finding techniques as taught in the reference. Combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Zeng based on a motivation to reduce the significant amount of skill and experience it takes for a vehicle operator to accurately position the hitch ball at the proper location (Zeng ¶ 006).
Regarding claim 19, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 18. Talty further teaches:
wherein the searching within the selected region of the image comprises determining a location of a predetermined shape within the selected region of the image corresponding to the tow hitch, and further wherein the predetermined shape is a circle (Talty: ¶ 040; pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling 108 is implemented as the hitch ball).
Regarding claim 29, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 1. Talty further teaches:
A vehicle comprising the system according to in claim 1 (Talty: ¶ 010; A system . . . for providing guided control of a hitching operation between a tow vehicle having a first hitch device and a trailer having a second hitch device).
Regarding claim 30, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 18. Zeng further teaches:
 A non- transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform the method according to claim 18 (Zeng: ¶ 032; Those computers and electronic devices may employ various volatile 
Regarding claim 32, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 1. Talty further teaches:
wherein the processing means is arranged to select the region of the image based on either or both an expected, approximate, location of the tow hitch (Talty: ¶ 043; In one technique, a presumed height of the second coupling 114 relative to the ground is known and stored in the memory 121. This presumed height serves to narrow the region of the image produced by the camera 800 in which the second coupling 114 may be located)
Regarding claim 33, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 1. Zeng further teaches:
wherein the region is a rectangular region between first and second opposite corner locations in the image (Zeng: ¶ 022; When the target is initially registered, the system 40 identifies the target location in image coordinates (u,v) and provides a target pattern or template T around the target, shown as template 30 in FIG. 1, defined by, for example, a pixel array or feature descriptor, that is some portion of the image 10 that includes the target) (Zeng: Fig. 1; [showing system selecting a rectangular region around the target identified])
Regarding claim 34, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 1. Zeng further teaches:
wherein the processing means is further arranged to determine the location of each corner location as a coordinate (x, y) with respect to a datum such as a corner of the image (Zeng: ¶ 022; Based on the speed and the steering angle of the vehicle 12, the algorithm predicts a new location (u′,v′) in image coordinates of the target at each sample point. When a new image is acquired from the camera 42, the algorithm searches the new image around the predicted location (u′,v′) within a predefined window W, defined as an image patch I(u,v), and represented as dotted box 32 in FIG. 1, using equations [which describe the new rectangle around a datum of the center of the predicted coupling location and] the algorithm replaces the current template 30 represented by T with the new matched template T] (Zeng: Fig. 1; [showing system displaying a newly selected rectangular region of the image calculated from the center of the tow hitch datum [32]]).
Regarding claim 35, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 1. Zeng further teaches:
wherein the processing means is arranged to select the region of the image to be large enough to allow movement of the imaging means either or both during manufacture or use of the vehicle. (Zeng: ¶ 022; Based on the speed and the steering angle of the vehicle 12, the algorithm predicts a new location (u′,v′) in image coordinates of the target at each sample point. When a new image is acquired from the camera 42, the algorithm searches the new image around the predicted location (u′,v′) within a predefined window W, defined as an image patch I(u,v), and represented as dotted box 32 in FIG. 1, using equations [which describe the new rectangle around a datum of the center of the predicted coupling location and] the algorithm replaces the current template 30 represented by T with the new matched template T].
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Zeng in view of Pliefke et al. (US 20140160276 A1) (hereinafter Pliefke). As regards the individual claims:
Regarding claim 2, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 1. But none of Talty, Zeng or Pliefke explicitly teach:
wherein the region of the image is a predetermined region within the image. However Pliefke does teach:
wherein the region of the image is a predetermined region within the image (Pliefke: ¶ 031; the system may execute a few transformations of just the area the trailer target can possibly be located (the arch-shaped area) plus a small tolerance area.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that the system may execute a few transformations of just the area the trailer target can possibly be located (the arch-shaped area) plus a small tolerance area is wherein the region of the image is a predetermined region within the image based on the logic that if focusing on a predetermined region within the image is effective for recognizing a trailer cup near the bumper of a vehicle, it would be effective to recognize a trailer ball near the bumper of a vehicle (Pliefke: ¶ 031).
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Pliefke based on a motivation to prevent driver from misestimating turn curvature and scratching the front wheels (Pliefke ¶ 55).
Regarding claim 14, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 1. But, neither Talty nor Zeng explicitly teach:
wherein the processing means is further arranged to output an indication indicative of the location of the tow hitch to an autonomous driving module
However Pliefke does teach wherein the processing means is further arranged to output an indication indicative of the location of the tow hitch to an autonomous driving module (Pliefke: ¶ 055; A trailer driving aid . . . system may control the steering wheel (such as by actuators or the like) in part to lead the driver into the possible or ideal path or fully for autonomous driving.).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Zeng in view of Ohba (US 20160245659 A1). As regards the individual claims:
Regarding claim 5, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 3. But neither Talty nor Zheng explicitly teach:
the processing means is further arranged to determine a distribution of gradients associated with each potential location of the tow hitch within the selected region of the image.
However Ohba does teach: the processing means is further arranged to determine a distribution of gradients associated with each potential location of the tow hitch within the image (Ohba: ¶ 035; identification of the towed vehicle [and other objects can be achieved by using] Haar-like features or histogram of oriented gradients (HOG) features can be used as feature representation and object classification by training algorithms such as AdaBoost or support vector machine (SVM) can be performed. Using the results of object detection, a warning analysis module executed in a CPU 416 analyzes a distance to an object of interest which may be the towed vehicle).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that identification 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Ohba based on a motivation to enable the vehicle to automatically detect when towing a vehicle for the convenience of the drive (Ohba ¶ 006)
Regarding claim 6, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 3. Talty further teaches:
wherein the processing means is further arranged to apply a Hough transform to the selected region of the image to identify one or more locations of the predetermined shape, each location corresponding to a respective potential location of the tow hitch (Talty: ¶ 040; pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling 108 is implemented as the hitch ball).
But neither Talty nor Zeng explicitly teach:
optionally the processing means is arranged to output a Histogram of Gradients, HOG, associated with each potential location of the tow hitch within the selected region of the image.
However Ohba does teach: optionally the processing means is arranged to output a Histogram of Gradients, HOG, associated with each potential location of the tow hitch within the selected region of the image (Ohba: ¶ 035; identification of the towed vehicle [and other objects can be achieved by using] Haar-like features or histogram of oriented gradients (HOG) features can be used as feature representation and object classification by training algorithms such as AdaBoost or support vector machine (SVM) can be performed. Using the results of object detection, a warning analysis module executed in a CPU 416 analyzes a distance to an object of interest which may be the towed vehicle 510).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Ohba based on a motivation to enable the vehicle to automatically detect when towing a vehicle for the convenience of the drive (Ohba ¶ 006).
Regarding claim 7, as detailed above, Talty in view of Zeng teaches the invention as detailed with respect to claim 3. But neither Talty nor Zeng explicitly teach:
wherein the processing means is further arranged to identify the location of the tow hitch in the image from each potential location of the tow hitch within the selected region of
However, Ohba does teach wherein the processing means is further arranged to identify the location of the tow hitch in the image from each potential location of the tow hitch within the selected region of the image using a classifier (Ohba: ¶ 035; identification of the towed vehicle [and other objects can be achieved by using] Haar-like features or histogram of oriented gradients (HOG) features can be used as feature representation and object classification by training algorithms such as AdaBoost or support vector machine (SVM) can be performed. Using the results of object detection, a warning analysis module executed in a CPU 416 analyzes a distance to an object of interest which may be the towed vehicle 510).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Ohba based on a motivation to enable the vehicle to automatically detect when towing a vehicle for the convenience of the drive (Ohba ¶ 006).
Regarding claim 8, as detailed above, Talty in view of Zeng in view of Ohba teaches the invention as detailed with respect to claim 7. Ohba further teaches:
wherein the classifier is a Support Vector Machine classifier (Ohba: ¶ 035; identification of the towed vehicle [and other objects can be achieved by using] Haar-like features or histogram of oriented gradients (HOG) features can be used as feature representation and object classification by training algorithms such as AdaBoost or support vector machine (SVM) can be performed. Using the results of object detection, a warning analysis module executed in a CPU 416 analyzes a distance to an object of interest which may be the towed vehicle 510). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Zeng, in further view of Ruland (DE 102010006521 A1). As regards the individual claims:
Regarding claim 10, as detailed above, Talty as modified by Zeng teaches the invention as detailed with respect to claim 9. Neither Talty nor Zeng explicitly teach:
wherein the processing means is further arranged to search within the selected region of the image using a SURF feature detector.
However Ruland does teach wherein the processing means is further arranged to search within the selected image data using a SURF feature detector (Ruland: ¶ 012 and 016; Surf (speed up robust features) is an algorithm for recognizing image features for machine vision. . . In a preferred embodiment, an imaging sensor attached to one of the vehicles is used to scan both the second vehicle (and / or the connecting element) and the surroundings next to the second vehicle).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Ruland based on a motivation to improve precision in determining identifying a trailer hitch connection and trailer using a pre-existing imaging sensor (¶ 012 - 014).
Response to Arguments
Applicant's remarks filed September 28, 2021 have been fully considered.
Applicant’s amendments as to claim 30 being directed to non-statutory subject matter are effective and the rejection under 35 U.S.C. § 101 is withdrawn. The corresponding rejection under § 112(b) is similarly withdrawn.
Applicant’s arguments with respect to claims 1, 15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues claims 2-14, 16, 19, 29, 30, and 32-35 are novel and unobvious based on their dependency upon argued novel and unobvious independent claims. Applicant's arguments with respect to obviousness of claims 1, 15, and 18 have been fully considered but they are not persuasive, consequently claims 2-14, 16, 19, 29, 30, and 32-35 are also not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Wuergler et al. (US 20170151846 A1) which discloses a method and system for guiding a hitching operation between a tow vehicle and a trailer using camera-captured images and image recognition and alignments..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663